DISMISS; and Opinion Filed September 25, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00257-CV

                           LASHAUNDA HAWTHORNE, Appellant
                                        V.
                               THE MUSE APTS, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-00997-B

                              MEMORANDUM OPINION
                            Before Justices Myers, Evans, and Brown
                                   Opinion by Justice Brown
       By postcard dated July 13, 2018, we notified appellant the time for filing her brief had

expired. We directed her to file, within ten days, the brief and an extension motion that complied

with Texas Rule of Appellate Procedure 10.5(b). See TEX. R. APP. P. 10.5(b). We cautioned

appellant that failure to comply would result in dismissal of the appeal. See id. 38.8(a)(1). To

date, appellant has not complied or otherwise corresponded with the Court. Accordingly, we

dismiss the appeal. See id. 38.8(a)(1), 42.3(b),(c).




                                                   /Ada Brown/
                                                   ADA BROWN
180257F.P05                                        JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 LASHAUNDA HAWTHORNE, Appellant                    On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
 No. 05-18-00257-CV        V.                      Trial Court Cause No. CC-18-00997-B.
                                                   Opinion delivered by Justice Brown,
 THE MUSE APTS, Appellee                           Justices Myers and Evans participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 25th day of September, 2018.




                                             –2–